 
 
I 
108th CONGRESS
2d Session
H. R. 4724 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Burr (for himself, Mr. Ballenger, Mr. Coble, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage of clinical pharmacist practitioner services under part B of the Medicare Program. 
 
 
1.Short titleThis Act may be cited as Medicare Clinical Pharmacist Practitioner Services Coverage Act of 2004 . 
2.Medicare coverage of clinical pharmacist practitioner services 
(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)by striking and at the end of subparagraph (U); 
(2)by adding and at the end of subparagraph (V); and 
(3)by inserting after subparagraph (V) the following new subparagraph: 
 
(W)clinical pharmacist practitioner services (as defined in subsection (ww)(1)); and.  
(b)Services describedSection 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection: 
 
(ww)Clinical pharmacist practitioner services; clinical pharmacist practitioner 
(1)The term clinical pharmacist practitioner services means such direct patient care services provided by a clinical pharmacist practitioner, and such services are furnished as an incident to the practitioner’s services, which the practitioner is legally authorized to perform under State law (or the State regulatory mechanism as provided by State law) in a collaborative practice agreement as would otherwise be covered if furnished by a physician, or as an incident to a physician’s professional service. 
(2)The term clinical pharmacist practitioner means as a pharmacist involved in the application of the scientific principles of pharmacology, toxicology, therapeutics, clinical pharmacokinetics, pharmacoeconomics, and other life sciences for the direct care of patients.. 
(c)Payment 
(1)In generalSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended— 
(A)by striking and (U) and inserting (U); and 
(B)by striking the semicolon at the end and inserting the following: , and (V) with respect to clinical pharmacist practitioner services (as defined in section 1861(ww)), the amounts paid shall be 80 percent of the amounts provided for such services under section 1834(n);. 
(2)Establishment of fee schedulesSection 1834 of such Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(n)Fee schedules for clinical pharmacist practitioner services 
(1)DevelopmentThe Secretary shall develop and implement, for services furnished not later than January 1, 2007— 
(A)a relative value scale to serve as the basis for the payment of clinical pharmacist practitioner services (as defined in section 1861(ww)) under this part; and 
(B)using such scale and appropriate conversion factors, fee schedules (on a regional, statewide, locality, or carrier service area basis) for payment for clinical pharmacist practitioner services under this part. 
(2)Payments prior to implementation of fee schedulesIn the case of clinical pharmacist practitioner services which are furnished before the implementation of fee schedules under paragraph (1)(B), the amount of payment made under this part shall be based on 85 percent of the fee schedule amount applicable under section 1848 if the service were furnished by a physician.. 
(3)Report to CongressNot later than September 30, 2006, the Secretary of Health and Human Services shall submit a report to Congress on the fee schedules (including relative value scale and appropriate conversion factors) developed pursuant to section 1834(n)(1) of the Social Security Act (as added by paragraph (2)) for clinical pharmacist practitioner services under part B of title XVIII of such Act. 
(d)Effective dateThe amendments made by this section shall apply to services furnished on or after January 1, 2005. 
 
